Citation Nr: 0427205	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-14 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for residuals of a right ankle injury and 
denied service connection for cervical spine and lumbar spine 
disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a June 2003 decision, the Board reopened the claim for 
service connection for residuals of a right ankle injury and 
denied it on the merits.  The Board also denied service 
connection for degenerative joint disease of the cervical and 
lumbar spine.  

The veteran appealed the June 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2004, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the June 2003 Board decision 
and remand it, asserting that the Board had failed to ensure 
that the requirements set forth in VA's amended duty to 
notify statute and regulations had been met.  The Court 
granted the joint motion that same month.  The case has been 
returned to the Board for further appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claims of entitlement to service connection for residuals 
of a right ankle injury, degenerative joint disease of the 
cervical, and degenerative joint disease of the lumbar spine 
and, in the same document, which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  Thus, the veteran must be provided 
with the above notice prior to the Board's consideration of 
the claims.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for service 
connection for residuals of a right ankle 
injury, degenerative joint disease of the 
cervical, and degenerative joint disease 
of the lumbar spine and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  Readjudicate the claims for 
entitlement to service connection for 
residuals of a right ankle injury, 
degenerative joint disease of the 
cervical, and degenerative joint disease 
of the lumbar spine.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


